Smith, J. (dissenting):
Plaintiff was not a trespasser — not a mere licensee. He came to defendants’ stable upon a business matter, was rightfully there, and defendants owed to him a duty of reasonable care. This alleyway was the only entrance to the stable. Plaintiff found the elevator at rest at the first floor and the chain, which usually guarded the passageway in times of danger, down. This was to him an assurance of safety and in my judgment it is error to hold as matter of law that his *509passing under the elevator was contributory negligence. One about to cross a railroad track finds the gates raised and an engine at rest by the side of the crossing. He may cross without being charged as matter of law with contributory negligence. This case is precisely parallel and the judgment should be affirmed.
Judgment reversed, with costs, and complaint dismissed, with costs.